Citation Nr: 0533470	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-37 226	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $4,012.17.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to May 
1999.  He reenlisted with the United States Navy in March 
2001.   

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2004 decision by the Committee on 
Waivers and Compromises (Committee) of the Lincoln, Nebraska 
Regional Office (RO).  It is noted that during the course of 
this appeal the veteran relocated to Maine, but that the 
claims folder apparently remains in the jurisdiction of the 
Lincoln RO.  


FINDINGS OF FACT

1.  In October 1999, service connection was established for 
tinnitus, and a 10 percent disability evaluation was assigned 
effective in May 1999.  

2.  Information received by the RO from the veteran in April 
2004 revealed that he reentered service in March 2001. 

3.  Action was taken by the RO in May 2004 to terminate the 
veteran's award of compensation effective in March 2001, thus 
creating the overpayment of compensation benefits in the 
calculated amount of $4,012.17.

4.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment in question.

5.  The veteran was at fault in the debt created by accepting 
monthly compensation benefits that he knew he was not 
entitled to after reentering service.  

6.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran or his 
family of the basic necessities of life).

7.  The failure of the Government to insist upon its right to 
repayment of $4,012.17 the overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled. 


CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.965 (2005).

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $4,012.17 would not be against the 
principles of equity and good conscience.  Thus, the 
overpayment is not waived.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the duties specified in the 
Veterans Claims Assistance Act of 2000 (which modified VA's 
duty to assist and notify claimants with respect to their 
claims) are not applicable to requests for a waiver of 
overpayment.  Thus, because this case involves a request for 
a waiver of overpayment of VA benefits, the Board finds that 
the VCAA is inapplicable.

The Board notes, however, that the veteran has been advised 
of the appropriate laws and regulations relating to requests 
for a waiver of overpayment.  In addition, he has been given 
ample opportunity to submit evidence and argument in support 
of his claim.  

A review of the record reveals that service-connection was 
established for tinnitus in October 1999 and that a 10 
percent disability evaluation was assigned for this disorder 
effective in May 1999 (service connection was also 
established for chronic genital warts, and a noncompensable 
evaluation was assigned).  Attached to the October 1999 award 
letter sent by the RO was a copy of VA Form 21-8764, which 
notified the veteran that, among other things, his benefits 
would be affected if he reentered the military.  

In a statement received in April 2004, the veteran indicated 
that he was currently serving on active duty with the United 
States Navy.  A DD Form 4/1 attached to the veteran's 
statement indicated that he had reenlisted effective on March 
6, 2001.  He also related that he had requested stoppage of 
his service-connected benefits on at least three prior 
occasions but that he continued to receive these benefits.

Thereafter, in May 2004, the RO terminated the veteran's 
service-connected disability compensation effective March 6, 
2001.  This retroactive termination created an overpayment in 
the amount of $4,012.17.  In this regard, the Board notes 
that under VA regulation, compensation will not be paid to 
any person during which he or she receives active service 
pay.  38 C.F.R. § 3.700 (a) (2005).

The veteran requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In an August 2004 
decision, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the overpayment at issue (i.e. 
that a statutory bar to waiver does not exist under 38 
U.S.C.A. § 5302(c) (West 2002)).  The Committee then denied 
the veteran's request for a waiver of the overpayment, 
essentially finding that recovery of the debt would not be 
against "equity and good conscience."

The Board, after an independent review of the record, concurs 
with the Committee's determination that that there was no 
fraud, misrepresentation, or bad faith on the part of the 
veteran with respect to creation of the overpayment at issue.  
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 2002).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2005).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2005).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; whether the debtor 
changed his position to his detriment by relying on these 
benefits; and whether repayment of the debt would defeat the 
purpose for which it was intended. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965 (2005).

As to the first element - "fault" - to be considered in 
this case as outlined above, the Board notes that this 
element pertains to the fault of the debtor and requires an 
analysis as to whether the actions of the veteran contributed 
to the creation of the debt.  In this regard, the Board 
points out that it is apparent that the veteran knew that he 
was not entitled to the continued receipt of VA compensation 
once he reenlisted in the military.  In this regard, in 
addition to the notice to this effect provided with the 
October 1999 award letter, the veteran has indicated, in 
several statements, that he was aware that he was no longer 
entitlement to these benefits once he reenlisted.  

In an April 2004 statement, the veteran related that he 
signed a letter when he reentered service to have his 
benefits stopped, but that he continued to receive them.  He 
noted that he attempted to have his compensation terminated 
on subsequent occasions, including in October 2001, knowing 
that an overpayment was increasing, but that he continued to 
receive the monthly benefit.  The veteran indicated that he 
again requested stoppage of these payments in 2002 and 2003, 
but was told that his communications were getting lost.  In 
an August 2004 statement, he added that he was instructed 
when he reentered service that he may receive some payments 
until the paperwork went through, and that he would then have 
to repay the overpayment.  

The Board finds that the veteran, and not VA, was at fault 
for the debt created in this case.  The veteran continued to 
accept the full amount of VA compensation knowing that he was 
not entitled to this compensation, and VA adjusted his award 
upon receipt of information that he had reentered service.  
The veteran's contentions that he requested the termination 
of his benefits on more than one occasion, to include at the 
time he entered service, are not substantiated by the 
evidence of record, which does not contain any copies of 
these alleged communications. 

Assuming, hypothetically (i.e. without conceding), that the 
VA was informed of the veteran's reentrance into service in 
March 2001 or any point prior to April 2004 (and failed to 
take immediate action), the bottom line is that he continued 
to accept this monthly compensation knowing that he was not 
entitled to receive them.  The Board points out that the 
veteran could have sent the monthly benefits back to the RO 
via a personal check or otherwise (it appears that funds were 
deposited directly into his bank account) or that they could 
have been "ear-marked" for a future payment back to VA.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 5655) received in April 2004, the veteran's total 
monthly net income outweighed his total monthly expenses by 
about $607 (reported income of $5,058 expenses of $4,451).  
His debts included two car loans, with payments of almost 
$500 per month, substantial credit card debt with payments of 
$1,900 per month, and a student loan.  It was also indicated 
that the veteran had $4,000 in a bank account.

A more recent FSR, received in July 2004, reflects that the 
veteran's total monthly net income outweighed his total 
monthly expenses by about $259 (reported income of $3,855, 
expenses of $3,596). His debts again included one car loan, 
with payment of $600 per month, substantial credit card debt 
with a payment of $1,000 per month, and the student loan.  He 
also indicated that he had $5,000 in a bank account.

As noted, the veteran's income outweighs his expenses and it 
should be pointed out that the Government is entitled to the 
same consideration as other creditors or potential creditors, 
and the veteran is, as noted above, making monthly payments 
of over $1,600 per month to creditors.  In addition, the 
veteran has $5000 in the bank, which is more than the 
overpaid compensation.  Given the above information, the 
Board finds that the recovery of the overpayment would not 
result in undue financial hardship on the veteran and deprive 
him and his family of the basic necessities of life.  

Collection of the debt would not defeat the purpose of the VA 
compensation program, which is to provide financial support 
to disabled veterans and their dependents, and it is pointed 
out that the veteran was not in need of financial support at 
the time he was reenlisted in the military (i.e. he became 
fully employed despite his service-connected disability).  

As the veteran received $4,012.17 in disability compensation 
to which he is not entitled (as a result of his 
reenlistment), this resulted in his unjust enrichment.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance these VA benefits. 
38 C.F.R. § 1.965(a) (2005).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
assessed indebtedness.  As such, recovery of the overpayment 
in the calculated amount of $4,012.17 will not be waived.  

In sum, it is the Board's judgment that the facts of this 
case do not demonstrate that recovery of the overpayment, in 
the amount of $4,012.17 would be against the principles of 
equity and good conscience.  Thus, the Board concludes that a 
waiver of recovery of the overpayment of VA compensation 
benefits is not warranted.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).  In reaching 
this conclusion the Board finds that the evidence of record 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to waiver of recovery of part of the overpayment 
of VA compensation benefits, in the amount of $4,012.17, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


